EXAMINER'S AMENDMENT
This action is a response to the filing on 7/22/2021. Examiner acknowledges the amendments made to claims 17-20 and 23-30 and the cancellation of claims 21, 22, and 32.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 17 (currently amended). A training and stimulation assembly for training a volitional control of a specified body part by a test subject, the training and stimulation assembly comprising:
	an electrode cap having a number of electrodes;
	an evaluation unit connected downstream of said electrode cap and configured to measure respective voltages present at said electrodes and to provide measurement results as electroencephalography (EEG) measurement data, said evaluation unit being configured to analyze the EEG measurement data for a presence of mental activity and to determine a correspondence value which indicates a correspondence of the EEG measurement data with reference values defined by a mental act, said evaluation unit configured to analyze the EEG measurement data for a presence of different mental activities in relevant body parts;
a controller receiving an output of said evaluation unit, said controller configured to select any one of the relevant body parts and a stimulus being assigned to said one relevant body 
	at least one stimulator connected downstream of said controller, said at least one stimulator being configured to stimulate a body of the test subject at a specified point of the body and/or induce the body into motion, said at least one stimulator being one of a plurality of 
	said controller being configured to control said at least one stimulator and to apply an indicating stimulus via said at least one stimulator to the specified body part of the test subject; and
	said controller being configured, on detecting a specified mental activity, to activate said at least one stimulator associated with the specified mental activity and to apply a confirmation stimulus via said at least one stimulator, said controller:
on detecting the mental activity differing from the specified mental activity, to suppress a stimulation of the test subject using another one of said stimulators; and/or
applying a stimuli to [a] the specified body part of the test subject with greater intensity, a greater the correspondence value of detected mental activity with instructed mental activity in relation to the specified body part of the test subject.

Claim 28 (currently amended). The method according to claim 25, which further comprises:
specifying a plurality of the mental activities for the test subject;
selecting one of the mental activities for the test subject and communicating, to the test subject, an associated activation stimulus being applied to the test subject; and
	applying a confirmation stimulus only to the test subject when a mental activity of the test subject identified from the EEG measurement data corresponds to a specified mental activity.


Claim 30 (currently amended). The method according to claim 29, which further comprises disposing the stimulators for generating stimuli on the specific body part of the test subject.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 17-20 and 23-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 17, the prior art of record does not teach or suggest a device, as claimed by Applicant, where the processor upon detecting that the mental activity is different than the specified mental activity suppresses a stimulation of the test subject using other one of said stimulators and/or applies a stimuli to a body part of the test subject with greater intensity that has a greater correspondence value of detected mental activity with instructed mental activity in relation to the specified body part of the test subject.
Claims 18-20 and 23-24 are dependent on allowed matter from claim 17 and are allowed.

In regards to claim 25, the prior art of record does not teach or suggest a method, as  claimed by Applicant, that includes the step of applying a stimuli to the specific body part of the test subject with greater intensity that has a greater correspondence value of detected mental activity with instructed mental activity in relation to the specific body part of the test subject.
Claims 26-31 are dependent on allowed matter from claim 25 and are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791       

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791